DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 16, 2022. Claim 1 is amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 16, 2022 have been fully considered. 
Rejection under 35 U.S.C. 112(b) on Claim 9 is withdrawn. 
Applicant argues in its Argument that cited arts, fail to teach limitations of the independent Claim 1, specifically: 
“processing circuitry configured to process the associations of the source instance and the training instances to identify a first subset of the training instances which have less relevance to the classification decision of the source instance by the machine learning model compared with a second subset of the training instances."
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Chatterjee teaches Figs. 4-5, various training data 401 is used for train neural network, which Rec0 is the 1st subset, Rec1 is the 2nd subset, and etc.; classifier prediction table 411 illustrates classifications of input data (i.e. source instances); these two data are combined into a rule miner 421, and finally the classification output is explained as in 425, e.g. in case of UK located with income level > 90000 (e.g. a subset of training), the prediction of favorite sport is cricket of the source instance. Figs. 7-9 provide detailed methodology flows and steps. 
Therefore, it is reasonable to conclude that Chatterjee as modified teaches all limitations of Claim 1.
Conclusion: Examiner has shown the rejections set forth in the Office Action of May 16, 2022 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4-8, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049512 A1 (Chatterjee), in view of Arras, L., Horn, F., Montavon, G., Müller, K.R. and Samek, W., 2017. " What is relevant in a text document?": An interpretable machine learning approach. PloS one, 12(8), p.e0181142 (Arras) and in further view of Papernot, N. and McDaniel, P., 2018. Deep k-nearest neighbors: Towards confident, interpretable and robust deep learning. arXiv preprint arXiv:1803.04765 (Papernot) and Kim, B., Khanna, R. and Koyejo, O.O., 2016. Examples are not enough, learn to criticize! criticism for interpretability. Advances in neural information processing systems, 29 (Kim).
Regarding Claim 1, Chatterjee teaches:
An explanation apparatus comprising: processing circuity configured to: access a source instance which has been classified by a machine learning model; create associations of the source instance with a plurality of training instances; and process the associations of the source instance and the training instances to identify a first subset of the training instances which have less relevance to the classification decision of the source instance by the machine learning model compared with a second subset of the training instances; an interface configured to communicate information to a user; and wherein the processing circuitry is configured to control the user interface to communicate the second subset of the training instances to the user as evidence to explain the classification decision of the source instance by the machine learning model (Chatterjee: Figs. 1 and 7, an explanation system for machine learning classifiers that generates rules indicating relationship between the prediction and features corresponding to the training records; subsequently, a particular matching rule is selected to provide an easy-to-understand explanation for a prediction made by the classifier of input or source data features).
Chatterjee does not illustrate explicitly on performing model explanatory using extrinsic validation. However, Arras teaches (Arras: section 4.2, use a KNN based classifier as an extrinsic validation vehicle to estimate accuracy of the machine learning models, where KNN is one of classifiers that cluster or aggregate similar instances as illustrated by Fig. 1 of Papernot).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chatterjee with performing model explanatory using extrinsic validation as further taught by Arras and Papernot. The advantage of doing so is to provide a mechanism of measuring model explanation power of a machine learning model, which indicates levels of comprehensive for humans (Arras: Abstract).
Chatterjee does not teach explicitly on separating instances into relevant and non-relevant instances for explanation. However, Kim teaches (Kim: section 5.3, use two types of instances, prototypes (relevant) and criticisms (non-relevant) instances to improve interpretability).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chatterjee separating instances into relevant and non-relevant instances for explanation as further taught by Kim. The advantage of doing so is to provide a mechanism of facilitating human understanding and reasoning through critic selected prototypes (Kim: Abstract).
Regarding Claim 4, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the source instance accessed by the processing circuitry comprises a model representation of raw data of the source instance, and wherein the processing circuitry is configured to access model representations of raw data of the training instances and to process the model representation of the source instance and the model representations of the training instances to create the associations of the source instance with the training instances (Chatterjee: Figs. 1 and 7, explanation units uses training data (Fig. 1) and raw data instance (Fig. 7) to generate explainer rule set).
Regarding Claim 5, Chatterjee as modified teaches all elements of Claims 1/4. Chatterjee as modified further teaches:
The apparatus of claim 4 wherein the processing circuitry is configured to process the raw data of the source instance and the training instances to generate the model representations of the source instance and the training instances (Chatterjee: Figs. 1 and 7, explanation units uses training data (Fig. 1) and raw data instance (Fig. 7) to generate explainer rule set).
Regarding Claim 6, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the processing circuitry is configured to create a topological structure including the source instance, the training instances and the associations of the source instance with the training instances (Papernot: Fig. 1, KNN classifiers instances into conformal and nonconformal for improve confidence and interpretability).
Regarding Claim 7, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 6 wherein the topological structure comprises a plurality of edges between the source instance and the training instances (Papernot: Fig. 1, connection of nearest neighbors for an edge).
Regarding Claim 8, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 6 wherein the topological structure is a k-nearest neighbor graph (Papernot: Fig. 1).
Regarding Claim 10, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the processing circuitry is configured to control the interface to display the second subset of the training instances associated with the source instance to communicate the second subset of the training instances to the user (Chatterjee: Figs. 1 and 7, explanation unit accesses both training data and queries, and present sought-out to user is known art in the field).
Regarding Claim 11, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the processing circuitry is configured to access classifications of the training instances (Chatterjee: Figs. 1 and 7; Arras: section 4.2) .
Regarding Claim 12, Chatterjee as modified teaches all elements of Claims 1/11. Chatterjee as modified further teaches:
The apparatus of claim 11 wherein the processing circuitry uses classifications of the source instance and the training instances to create the associations of the source instance with the training instances (Papernot: Fig. 1, KNN classifiers instances into conformal and nonconformal for improve confidence and interpretability).
Regarding Claim 13, Chatterjee as modified teaches all elements of Claims 1/11. Chatterjee as modified further teaches:
The apparatus of claim 11 wherein the processing circuitry is configured to use the classifications of the training instances to identify the first subset of the training instances (Papernot: Fig. 1, core function of a classifier).
Regarding Claim 15, Chatterjee as modified teaches all elements of Claims 1/11. Chatterjee as modified further teaches:
The apparatus of claim 11 wherein the processing circuitry is configured to execute the machine learning model to classify the source instance (Arras: section 4.2).
Regarding Claim 16, Chatterjee as modified teaches all elements of Claim 1. Chatterjee as modified further teaches:
The apparatus of claim 1 wherein the training instances were used to train the machine learning model prior to the classification of the source instance (Chatterjee: Figs. 1 and 7).
Allowable Subject Matter
The Claims 17-20 are allowed. 
Claims 2-3 and 14 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649